DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 10/03/2021. Claim 15 has been amended.  No claims have been further cancelled or added. Therefore, claims 15, 17, 18, 21-29 are presently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 18, 21-24, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20070246045) in view of Izuchukwu (US 20030005933), and in view of Wickham et al. (6,302,105).
Regarding claim 15, Hoffman discloses a detachable gas flow generator system (abstract) comprising:
a first unit 108, the first unit 108 further comprising a compressor that pressurizes gas, the compressor including an impellor 120 and a motor 124, wherein the first unit 108 has an inlet port 98 configured to intake air and an outlet port 100 for expelling compressed air (fig. 3, 4, 12; par. 45, 46, 49, 70, 72), wherein the outlet port is configured to adaptable to a hose (outlet is disposed adjacent a lower edge but preferably opens towards and inner the first panel to facilitate connection to a patient hose) (par. 0045);
and wherein the first unit 108 may be received and mountable to at least one second unit 30 comprising: a pouch 32, 56, 62, 64, 66, the pouch configured to receive the first unit 108, the pouch configured to be supple (par. 15, 17, 18, 69, 72; fig. 1, 5, 7, 8, 10-12), wherein the second unit 30 has a power source 132 configured to selectively provide power the first unit 108 (par. 38, 40, 53, 70; fig. 3, 12). 

It is noted that the gas flow generator system of Hoffman is considered to be detachable from at least the patient (See par. 72, 73). It is further noted that the first unit 108 is received and mountable to the second unit 30 (par. 72). It is further noted that the plain meaning of “pouch” is a receptacle, bag, sack, pocket, something shape like or resembling a bag or pocket; the pouch 32, 56, 62, 64, 66 is considered a pouch because it is a receptacle, bag, sack, pocket, or something shaped like or resembling a bag or pocket. Hoffman discloses in Paragraph [0072] that the portable housing assembly 30 that is configured as a frontpack assembly 56 or a backpack assembly 62 to contain the operational components of first unit 108. 
However, Hoffman is silent as to whether the pouch is configured to be supple so as to allow the pouch to correspond in shape to the first unit, an exterior shape of the second unit being defined by a shape of an exterior surface of the first unit. Izuchukwu teaches an analogous breathing device (abstract) and further teaches a pouch 200 that is configured to be supple so as to allow the pouch 200 to correspond in shape to the first unit 10, an exterior shape of the second unit 200 being defined by a shape of an exterior surface of the first unit 10 
The modified system of Hoffman does not explicitly disclose an expansion chamber between the compressor and outlet port. Wickham teaches an analogous system for providing pressurized breathing gas to a patient comprising an impeller (30) and an expansion chamber (31; expansion chamber type outlet muffler) between a compressor (30/32 -- impeller and partition 32 serves as a compressor to increase pressure) and outlet (18) (expansion chamber positioned between the inlet and outlet directly after the impellor) (col. 4, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added to the system of Hoffman in view of Izuchikwu an expansion chamber between the compressor and outlet port as taught by Wickham in order to reduce noises from air pressure that may be caused by the impeller (muffling the noise).
Regarding claim 18, Hoffman in view of Izuchukwu in view of Wickman discloses the system of claim 15 and further discloses wherein the second unit 30 includes an attachment mechanism 38, 40, 56, 58, 136 (fig. 1, 3, 8-10; par. 15, 17, 72, 40, 64, 67, 68, 75) which is considered to be a loop, a strap, a belt and/or a lanyard. 
Regarding claim 21, Hoffman in view of Izuchukwu in view of Wickman discloses the system of claim 15 and Hoffman further discloses wherein the second unit 30 pouch 32, 56, 62, 
Regarding claim 22, Hoffman in view of Izuchukwu in view of Wickman discloses the system of claim 15 and Hoffman further discloses wherein the internal power source 132 is provided internally within a portion of the second unit 30 as shown in Figure 12 (par. 14-18, 69; fig. 1, 5, 7, 8, 10-12) and (par. 52; fig. 12). 
Regarding claim 23, Hoffman in view of Izuchukwu in view of Wickman discloses the system of claim 22. Hoffman further discloses that the malleable pouch 32, 56, 62, 64, 66 (par. 14-18; fig. 1, 5, 7, 8, 10-12) has at least one primary opening (shown in Figures 1, 3, 12) for receiving the first unit 108 therethrough, the primary opening being configured to maintain an open configuration around the inlet port 98, and a second opening (shown in Figures 1, 3, 12) configured to allow access to the outlet port 100 (par. 18, 19, 40, 45, 54, 55, 70, 71). It is noted that the inlet port 98 is received therethrough by the primary opening shown in Figures 1, 3, and 12. It is further noted that the primary opening must be configured to maintain an open configuration around the inlet port 98 because it would otherwise block the inlet port and make the system of Hoffman inoperable. Finally, it is noted that the second opening shown in Figures 1, 3, and 12 is configured to allow access to the outlet port 100 because in Figures 1, 7, 8, 10, and 11, patient hose 70 is shown as being connected to outlet port 100.

Regarding claim 29, Hoffman in view of Izuchukwu in view of Wickman discloses the system of claim 22 as discussed above. Hoffman further discloses that the control unit 130 contains control buttons and a display screen (not shown) for regulating operation of the CPAP device 10 (par. 39, 69, 72; fig. 3, 12). Hoffman further discloses that control unit 130 is oriented on an exterior side of the panel and is therefore exposed to enable observation of the display and to allow manipulation of the control buttons (par. 39) so flow characteristics of the pressurized gas (i.e., flow rate, airway pressure) may be adjusted by the patient 12 using the control unit 130 which is connected to first unit 108 (par. 62, 74). Furthermore, Izuchukwu teaches providing windows 225, 243, 271 to facilitate viewing of breathing device parameters (par. 121-126; fig. 14, 15, 16, 17). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hoffman with an interface opening configured to provide access to a viewing screen and interface buttons of the first unit, as taught by Hoffman and Izuchukwu, to enable observation of the display and to allow manipulation of the control buttons so flow characteristics of the pressurized gas (i.e., flow rate, airway pressure) may be adjusted by the patient 12 using the control unit for regulating operation of the CPAP device.



Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20070246045) in view of Izuchukwu (US 20030005933) in view of Wickham et al. (6,302,105) as applied to claim 15 above, and in view of Hoffman (US 20070247009; herein Hoffman ‘009).
Regarding claim 17, Hoffman in view of Izuchukwu in view of Wickman discloses the system of claim 15, but is silent as to whether the first unit 108 (the blower compressor) has an orientation sensor. Hoffman ‘009 teaches an analogous first unit 10 (abstract; par. 40) that features a sensor 48 for sensing the position and/or orientation of the magnetic poles 46 of the rotating rotor magnet 106 to advantageously regulate the speed of the motor assembly (par. 43). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first unit of Hoffman in view of Izuchukwu in view of Wickman with an orientation sensor, as taught by Hoffman ‘009, to advantageously regulate the speed of the motor assembly. 

Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20070246045) in view of Izuchukwu (US 20030005933) in view of Wickham et al. (6,302,105) as applied to claim 24 above, and in view of Balogh (US 6907877).
Regarding claim 25, Hoffman in view of Izuchukwu in view of Wickman discloses the system of claim 24, but is silent as to whether the one or more attachment means includes a loop configured to attach to a lanyard. Balogh teaches an analogous medical inhalation device 
Regarding claim 26, Hoffman in view of Izuchukwu in view of Balogh discloses the system of claim 25. Balogh further teaches in providing the loop about the primary opening (fig. 2, 2A, 5; col. 4, ll. 32-35; col. 6, ll. 59 – col. 7, ll. 2; col. 7, ll. 57 – col. 8, ll. 15). It is noted that the plain meaning of "about" is considered to be near or connected or associated with. It is further noted that the primary opening shown by Balogh is opening through which the inhalation passage 20 extents through as shown in Figures 2, 2A, and 5. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoffman in view of Izuchukwu in view of Wickman in view of Balogh with the loop provided about the primary opening as taught by Balogh to provide a comfortable, non-cumbersome system for keeping an inhalation device immediately accessible for use.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20070246045) in view of Izuchukwu (US 20030005933) in view of Wickham et al. (6,302,105) as applied to claim 24 above, in view of Thompson (US 6685068).
.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20070246045) in view of Izuchukwu (US 20030005933) in view of Wickham et al. (6,302,105), in view of Thompson (US 6685068) as applied to claim 27 above, and further in view of Bessa (US 20090284216).
Regarding claim 28, Hoffman in view of Izuchukwu in view of Wickman in view of Thompson discloses the system of claim 27, but is silent as to whether the clip is located on an opposing side of the rechargeable battery from the first unit contained within the pouch. It is first noted that Hoffman discloses that the first unit 108 is disposed within the pouch 32, 56, 62, 64, 66 (par. 14-18, 69; fig. 1, 5, 7, 8, 10-12). Bessa teaches an analogous portable and universal hybrid-charging apparatus for portable electronic devices (abstract). Bessa further teaches a clip 220, 320 that is located on an opposing side of the rechargeable battery 206 from the first unit (the portable electronic device that is being held) (fig. 1-3B; par. 37) thus allowing power from the battery to be efficiently transferred to a portable electronic device (par. 72, 78). Bessa .

Response to Arguments
Applicant's arguments filed 10/3/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 of the Remarks that Hoffman “teaches that the motor lower unit (108) should be close to the air outlet” and cites to paragraph 0053 and 0062. Applicant further argues that the figures of Hoffman shows a lack of any expansion chamber and that a person ordinarily skilled in the art would not have been taught to combine Hoffman and Wickham to add a bulky expansion chamber. However, Examiner disagrees, Hoffman merely suggests the positioning of the motor lower unit in its position to be further away from the patient’s face due to noise, heat or vibration (para. 0053 of Hoffman). Furthermore, Hoffman’s lower cavity already appears to have some sort of space after the impellor (see FIG. 4) in which leads to the outlet 100. However, Hoffman is merely not explicit about the lower cavity as an expansion chamber. Wickham’s teaching of a clear expansion chamber after an impellor specifically for the purpose of reducing noise. Hoffman clearly is also concerned about 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619